Citation Nr: 1701697	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  07-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington 


THE ISSUES

1.  Entitlement to service connection for chronic nosebleeds.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for chronic gastroenteritis

4.  Entitlement to a rating in excess of 30 percent for seborrheic dermatitis and pseudofolliculitis barbae.

5.  Entitlement to a compensable rating for tinea pedis.

6.  Entitlement to a rating in excess of 10 percent for chronic prostatitis prior to March 9, 2010, and in excess of 40 percent from that date.

7. Entitlement to a compensable rating for right shoulder arthritis prior to April 23, 2010, and in excess of 10 percent from that date.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In October 2014, in pertinent part, the Board denied service connection for a disorder manifested by nosebleeds, a sinus disability, and a gastrointestinal disability; increased the rating to 30 percent for seborrheic dermatitis and pseudofolliculitis barbae; denied a compensable rating for bilateral tinea pedis; denied a rating prior to March 9, 2010 in excess of 10 percent for prostatitis; increased the rating from March 9, 2010 to 40 percent for prostatitis; denied a compensable rating prior to April 23, 2010, for right shoulder arthritis; and denied a rating in excess of 10 percent from April 23, 2010, for right shoulder arthritis.  

The Veteran appealed these matters to the United States Court of Appeals for Veterans Claims (Court).  

In a May 27, 2016 Memorandum Decision, the Court vacated the Board's October 2014 decision as to the aforementioned issues except to the extent that higher ratings were granted (the increases in ratings for a prostatitis and for seborrheic dermatitis and pseudofolliculitis barbae) and remanded the matters to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court vacated the Board decision because additional medical records from the Madigan Army Medical Center records for the period from June 29, 2007 through June 6, 2014 were received by VA in June 2014, but were not initially reviewed by the RO and the Veteran did not waive initial RO jurisdiction over those records per 38 C.F.R. § 20.1304(c).  

Therefore, the Board finds that the RO should be afforded the opportunity to initially review this evidence.  To the extent that the Veteran seeks to have an RO other than the Seattle RO review his claim, he has not submitted sufficient support for this request and the Board finds no adequate reason for a change in RO.  

The Veteran has asserted that although he submitted evidence from the Washington State Department of Labor and Industries in 2003, the record did not reflect specific review by the RO of this evidence.  The Court did not refer this matter for action on remand because the Veteran had indicated that these records pertained only to matters no longer before the Board.  The Board at this juncture notes that if the Veteran has additional records from the Washington State Department of Labor and 


Industries or any other provider that pertain to the issues on appeal, he may submit those records in support of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice to include notification that if he has additional records from the Washington State Department of Labor and Industries or any other provider that pertain to the issues on appeal, he may submit those records in support of his claims.

2.  Readjudicate the claims on appeal in light of all of the evidence of record including the medical records from the Madigan Army Medical Center records for the period from June 29, 2007 through June 6, 2014 which were received by VA in June 2014.  

If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal which specifically refers to the Madigan Army Medical Center records.  The Veteran should be afforded a reasonable period of time within which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




